Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A control system for actuating a sieve, the system comprising: an actuator mechanism to actuate the sieve to produce a sieving action to sieve a particulate within the sieve, a sensor to determine an electrical characteristic associated with the actuator mechanism; and a controller comprising circuitry to determine the amount of the particulate within the sieve in response to the determined electrical characteristic with the actuator mechanism, wherein the actuator mechanism comprises at least one inductor and an associated moveable member, the inductor and the associated moveable member being, in use, magnetically coupled, wherein the inductor is responsive to a respective control signal to move the associated moveable member to produce the sieving action. 

Claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system to sieve a build material for a 3D printer, the system comprising: an electro-mechanical actuator for moving a sieve for containing the build material in response to an electrical signal; the electro-mechanical actuator comprising at least one inductor and an associated moveable member; the inductor and the associated moveable member being, in use, magnetically coupled, wherein the at least one inductor is responsive to the electrical signal to move the sieve, wherein loading the sieve with build material causes, in use, an associated change in mutual inductance associated with the electro-mechanical actuator; and circuitry to determine the amount of build material within the sieve from an electrical characteristic of the electro-mechanical actuator associated with the change in mutual inductance.

Claim 9 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) Machine-readable storage storing instructions, arranged when executed, to control a system to actuate a sieve, the instructions comprising: instructions to actuate, via an actuation mechanism, a sieve to produce a sieving action to sieve a particulate within the sieve in response; instructions to control the flow of the particulate into the sieve in response to a determined electrical characteristic associated with the actuation mechanism; and instructions to output a respective control signal to the actuation mechanism to influence the operation of the actuation mechanism; the actuation mechanism comprising at least one induction and an associated moveable member; the inductor and the associated moveable member being, in use, magnetically coupled with the inductor, to move the associated moveable member to produce the sieving action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653